Citation Nr: 1133414	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-39 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for dermatographic urticaria.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  

This appeal arises from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico which granted service connection for dermatographic urticaria, effective June 8, 1995 and assigned a 10 percent rating.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

This appeal concerns the assignment of the appropriate evaluation for the Veteran's disability since 1995.  The Veteran's disability, dermatographic urticaria, is a vascular reaction involving the upper dermis representing localized edema caused by dilatation and increased permeability of the capillaries and marked by the development of wheals.  This wheal or welt apparently occurs from moderately firm stroking or scratching of the skin with a dull instrument and has a red flare on each side.  (See Dorland's Illustrated Medical Dictionary, 27th ed. pp. 452, 1796, 1988.)  During the period at issue, the criteria for evaluating skin disorders under the Schedule for Rating disabilities changed in August 2002, and again in October 2008, (although the October 2008 changes did not impact the criteria for evaluating the diagnostic codes pertinent here).  Prior to August 2002, the condition was evaluated as analogous to eczema, and would be assigned an increased 30 percent rating with exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating was warranted for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  See Diagnostic Code 7806, effective prior to August 2002.  

The change in criteria effective from August 2002 included a specific diagnostic code for urticaria, (7825), although the RO appears to have continued its analysis as for eczema.  Under the eczema criteria, an increased 30 percent evaluation is assigned where the evidence shows 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  The next higher 60 percent rating is when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  (Diagnostic Code 7806).  

The criteria for urticaria provide for an increased 30 percent evaluation for recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  The 60 percent rating requires recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  Diagnostic Code 7825.  

Given the change in criteria together with the effective date of the award of benefits in this case, it will be necessary to evaluate the condition throughout the entire appeal period under the criteria in effect in 1995, and then evaluate the condition under the appropriate changed criteria for the appeal period since August 2002.  Whichever results in a higher rating would be applied.  Before accomplishing that, however, it is observed that the prior focus of the Veteran's claim was to establish service connection.  As such, the evidence sought was that which would address whether current disability was linked to service.  The current focus is the extent to which the condition is disabling, which is best reflected in treatment records.  Since it does not appear all available records of treatment have been obtained for the appeal period (since 1995), additional development is necessary as detailed below.  

Accordingly, this case is remanded for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Ask the Veteran to identify any records of private treatment received for his service connected urticaria since 1995.  With any necessary authorization from the Veteran, attempt to obtain copies of pertinent treatment records identified by the Veteran.  
2. Attempt to obtain and associate with the file, copies of any records of VA treatment for the Veteran's skin dated since 1998.  
3. Thereafter, the RO should review the record, conduct any additional development as may then become indicated, including verifying whether systemic immunosuppressive therapy is being used, and obtaining a current examination report, and re-adjudicate the claim.  The re-adjudication should include consideration of both the criteria for evaluating the disability in effect since 1995, and the criteria for evaluating urticaria in effect since August 2002.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with an appropriate supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


